Citation Nr: 1043103	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  99-17 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dry eyes.

2.  Entitlement to service connection for vitreous detachment 
(floaters) with retinal traction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active duty service from January 1988 to February 
1998.

This matter came to the Board of Veterans' Appeals (Board) from 
an April 1999 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This appeal was previously before the 
Board in October 2003, when it was remanded for several purposes, 
including additional clarification and development of the 
evidence.  The appeal was again before the Board in March 2008, 
when it was again remanded for additional development.

The Board's March 2008 remand included the additional issue of 
entitlement to service connection for respiratory disability.  
However, during the processing of that remand, a May 2010 RO 
rating decision granted the benefit sought in that claim by 
awarding service connection for allergic rhinitis.  That issue is 
therefore no longer on appeal.

This case has previously included the issue of 'entitlement to 
service connection for vision loss, dry eyes.'  In the March 2008 
Board action, the Board found that this issue involved distinct 
elements which were best addressed as separate issues; the Board 
refashioned the issues to consider entitlement to service 
connection for vision loss separately from the claim of 
entitlement to service connection for dry eyes.  In March 2008 
the Board denied the Veteran's claim to the extent that vision 
loss due to refractive error was not subject to service 
connection.  During the processing of the March 2008 Board 
remand, evidence has brought into focus that the Veteran's 
claimed eye disabilities involve dry eyes / irritation and, 
distinctly, also involves visual disturbance from vitreal 
detachment (floaters) and vitreal traction.  The Board has 
refashioned the issues to reflect both aspects of the claimed eye 
disabilities remaining on appeal, as reflected above.




FINDINGS OF FACT

1.  The Veteran's dry eye disability is at least as likely as not 
etiologically linked to his active duty military service and/or 
at least one service-connected disability.

2.  The Veteran's vitreous detachment (floaters) with retinal 
traction is at least as likely as not etiologically linked to his 
active duty military service.


CONCLUSIONS OF LAW

1.  The Veteran's dry eye disability is due to his service or to 
service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The Veteran's vitreous detachment (floaters) with retinal 
traction is due to his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for eye 
disabilities, with the focus now upon disability involving dry 
eyes and irritation as well as a distinct disability now 
diagnosed as vitreous detachment (floaters) and vitreous 
traction.  He essentially contends that he suffers from these eye 
disabilities due to service or due to another service-connected 
disability.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

With regard to the Veteran's claim of entitlement to service 
connection for an eye disease manifested by dryness and 
irritation of his eyes, the Board's March 2008 remand sought an 
expert opinion to address the medical questions concerning 
whether the Veteran's eye complaints are related to the Veteran's 
military service or any currently service-connected disability.  
The Board notes that during the processing of the March 2008 
remand, service connection was separately established for 
allergic rhinitis.

The Board notes that the Veteran was diagnosed with 'Allergic 
conjunctivitis' associated with the dryness and irritation of his 
eyes in a February 1999 VA general medical examination report.  
Significantly, the service treatment records reflect that, in May 
1993, the Veteran was treated for eye irritation assessed to be 
'conjunctivitis' at that time.  In July 1996, the Veteran was 
treated for stinging eyes with a medical assessment of meibomitis 
secondary to dry eye; reference was further made to systemic 
inflammatory disease and the Veteran's history of gout.

In the Board's view, the medical evidence of record suggests a 
link between eye irritation symptoms during service and the post-
service diagnosis of allergic conjunctivitis.  There are 
indications of record variously suggesting that such symptoms may 
be due to the Veteran's migraine medication (a March 2007 VA 
optometry examination report), allergic conjunctivitis or 
conjunctivitis (a February 1999 VA general medical examination 
report and a May 1993 service medical record), meibomitis 
secondary to dry eye, systemic inflammatory disease, or related 
to the Veteran's diagnosed gout (all referred to in a July 1996 
service treatment record).

In the March 2008 remand, the Board found that medical questions 
remained regarding the nature, precise diagnosis, and etiology of 
any current eye symptomatology.  However, the resulting September 
2009 VA examination report does not provide any clear findings 
regarding diagnosis and etiology of the Veteran's dry eye and eye 
irritation problems.  Rather, despite the specific questions 
posed by the Board, the September 2009 VA examination focuses 
upon visual complaints involving floaters, flashes, and white 
spots.

The September 2009 VA examination report includes the note: "No 
complaints c/w dry eye syndrome reported today."   The examiner 
then states that VA previously misdiagnosed dry eyes, when 
actually he has a pathology involving floaters and flashes of 
light.  The Board finds that the September 2009 VA examination 
report does not resolve the questions as the nature and etiology 
of any current disability manifested by dry eyes and irritation 
of the eyes.  Despite the fact that the Veteran did not 
apparently have complaints of dry eyes or irritation on the day 
of the VA examination, there are numerous documented instances of 
observed pertinent symptoms over the years, including during 
service and following service.  The September 2009 VA examination 
report does not persuasively or clearly indicate that the Veteran 
does not have any disability manifesting in episodic dryness and 
irritation of the eyes; the VA examination report rather seems to 
indicate that the Veteran did not have such complaints on that 
day, and that his visual complaints had previously been 
misdiagnosed as part of his eye dryness and irritation symptoms.  

The September 2009 VA examination report does not resolve the 
questions of the nature and etiology of the Veteran's dry eye and 
irritation symptoms.  However, the Board believes that the 
circumstances of this case have changed such that another remand 
for clarification of the VA examiner's findings is not necessary 
to finally resolve this issue.  As service connection for 
allergic rhinitis was granted during the processing of this 
remand, the Board believes that resolving reasonable doubt in the 
Veteran's favor permits finding that the Veteran's dry eye 
problems and irritation are etiologically linked to service or to 
a service-connected pathology.  The Veteran had pertinent 
symptomatology and dry eyes documented during service, and he is 
service connected for gout, migraine headaches (requiring 
medication which has been medically indicated to potentially 
cause the Veteran's episodic dry eye), and now an allergic 
pathology; together, these service-connected disabilities 
constitute the significant set of pathologies that medical 
evidence has suggested may cause his eye symptoms.  The Board 
finds that, resolving reasonable doubt in the Veteran's favor, 
the Veteran's dry eye pathology is at least as likely as not 
causally linked to his military service or to a service-connected 
pathology.

Having determined that the Veteran's claim of entitlement to 
service connection for dry eyes can be allowed in this case, the 
Board now turns its attention to the vitreous eye pathology 
identified in the September 2009 VA examination report.  The 
Board notes that the Veteran's claim on appeal in this case 
originated as a broad claim for service connection for disability 
of the eyes; the Board views that the findings in the September 
2009 VA examination report identify an eye disability which falls 
under the scope of this appeal and has not yet been resolved by 
the prior Board action.  Most significantly, the September 2009 
VA examination report explains the examiner's finding that the 
Veteran's complaints have included visual disturbances that had 
been previously misdiagnosed as part of his dry eye and 
irritation problems, but which are now properly diagnosed as 
posterior vitreous detachment of both eyes with large posterior 
vitreous floater and vitreous retinal traction.  Additionally 
significant, the September 2009 VA examiner appears to relate 
these diagnoses to in-service manifestations, stating that 
peripheral flashes of light were first evaluated while he was in 
the military, and citing an in-service optometry examination 
report from March 1996.

The etiological discussion by the September 2009 VA examiner is 
not entirely clear, but it is reasonably apparent that the 
September 2009 VA examiner has identified a diagnosed pathology 
of the vitreous humour in each of the Veteran's eyes and 
considers the pathology to be the same that was documented in the 
Veteran's service treatment records in March 1996.  The Board's 
review of the service treatment records confirms the March 1996 
findings the VA examiner cited.  The Board finds that another 
remand for further clarification is not necessary in this case, 
and that the evidence reasonably supports a finding, resolving 
reasonable doubt in the Veteran's favor, that the currently 
diagnosed vitreous pathology first manifested during the 
Veteran's active duty service.

The Board finds that the evidence discussed above reasonably 
supports the Veteran's claims of entitlement to service 
connection for dry eyes and for vitreous detachments (floaters) 
with vitreous traction.  Therefore, service connection is 
warranted for these eye disabilities.

In summary, the evidence shows that the Veteran suffers from an 
eye disability manifested by episodically dry and irritated eyes 
as well as an eye disability diagnosed as vitreous detachment and 
vitreous traction.  After VA examination and prior Board remand, 
the medical evidence in this case remains less than clear on the 
precise nature and etiology of the Veteran's eye problems.  
However, the Board finds that the evidence does now reasonably 
establish that the Veteran has the above-diagnosed disabilities 
and that they are etiologically linked to the Veteran's military 
service and/or his service-connected disabilities.  There is no 
significantly persuasive contrary evidence in this regard.  In 
the Board's view, resolving reasonable doubt in favor of the 
Veteran, service connection is warranted for these eye 
disabilities.  Any remaining questions as to any medical details 
concerning the specific diagnoses and symptomatologies are 
matters to be addressed in the assignment of disability ratings, 
but the Board finds that service connection for the eye 
disabilities discussed above is warranted.

In sum, after weighing the positive evidence against the negative 
evidence, the Board believes that the positive evidence is at 
least in balance with the negative evidence so as to warrant 
entitlement to service connection for the eye disabilities 
discussed above, under the provisions of 38 U.S.C.A. § 5107(b).  
The evidence does not clearly compel such a grant, but after 
efforts to develop the medical evidence over a period of several 
years, the Board believes that yet further development at this 
time is unnecessary and that the application of the doctrine of 
reasonable doubt results in a grant of service connection for 
these eye disabilities.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  By letter dated in July 2010, the Veteran 
was furnished notice of the manner of assigning a disability 
evaluation and an effective date.  He will have the opportunity 
to initiate an appeal from these 'downstream' issues if he 
disagrees with the determinations which will be made by the RO in 
giving effect to the Board's grant of service connection.


ORDER

Service connection for dry eyes is warranted.  Service connection 
for vitreous detachment (floaters) with retinal traction is 
warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


